BiiyAjst, J.,
delivered the following dissenting opinion in which Yellott, J., concurred:
Spencer was indicted for murder. The homicide was fully proved; the prisoner himself testifying to it, when offered as a witness in his own behalf. It appeared that the deceased, Scott ’.Dawson, about nine years before the homicide, had been convicted of an assault on *44Rachel Dawson with intent to commit a rape, and had heen sentenced to five years confinement in the penitentiary, and that while Dawson was in the penitentiary, the prisoner had married Rachel, who died about three years before this trial. The prisoner testified that he killed Dawson, because of this assault on the woman whom he had afterwards married. An offer of testimony was then made which we state in the words of the record:
“The prisoner’s counsel then proffered to prove by the witness, in his own behalf, the following statement of facts, as follows, to wit:
“To prove by himself that in July, 1884, his wife died, and that previous to her death she had frequently complained to him of illness, the cause of which she attributed to a felonious assault made upon her by the deceased; that the traverser believed the said assault was the immediate cause of her death, and that this fact fastened itself upon his mind to the exclusion of all other thoughts ; that from the death of his wife to the date of the homicide, he was nervous and restless, and that it was impossible for him to remain long at one employment by reason of this condition; that the dead body of his wife, with the scars inflicted by the deceased, would appear to him in his dreams, and he was constantly followed and haunted by the idea, that so long as the deceased lived, he, the traverser, would have no rest'or peace of mind, and that he could exercise no power of will or self-control over this idea, and that since the death of Dawson, the traverser has found rest, and peace,' and quiet.”
“To which the State objected. The Court rules the whole proffer inadmissible, unless the prisoner would assure the Court that he would follow’it up by proof, tending to show that at' the time of the shooting he was insane or deranged, and thereby irresponsible for *45his acts ; which assurance the prisoner’s counsel refused to give the Court; whereupon the Court ruled said testimony and each and every part of it inadmissible, and excluded it from the jury.”
The prisoner excepted to the ruling of the Court, and having been convicted of murder in the first degree, he appealed to this Court.
There cannot be the least question that at one period of the law’s history the facts mentioned in the offer of testimony would have been inadmissible. But a considerable change on the side of mercy has taken place in the administration of criminal justice. Legislation mitigating the punishment in certain descriptions of murder; and permitting persons accused of crimes to testify in their own behalf has been partly the cause, and partly the consequence of this change. Malice has always been the essential ingredient in murder; but in determining its existence, the jury are now allowed to hear evidence which at one time was peremptorily excluded from their consideration. Blackstone tells us: “Express malice is when one, with a sedate, deliberate mind and formed design doth kill another: which formed design is evidenced by external circumstances discovering that inward intention; as laying in wait, antecedent menaces, former grudges, and concerted schemes to do him bodily harm.” Book 4, page 199. And it was held also that the law conclusively implied malice, when a person intentionally killed another without a legal provocation. The question of malice was settled by the facts attending the homicide. And no further investigation was permitted of the condition of mind, under which the accused struck the fatal blow; unless it tended to show that he was incapable of committing crime by reason of lunacy or infancy. But in all systems of law which have established degrees in the crime of murder, and have assigned wilful, delib*46erate and-premeditated killing to the first degree, there has been a considerable modification of this rule of evidence. The Supreme 'Court of the United States have given their approval to this change. In Hopt vs. People, 104 U. S., 631, a writ of error from the Territory of Utah, where the distinction in the degrees of murder is established by statute, it is said: “At common law, indeed, as a general rule, voluntary intoxication affords no excuse, justification, or extenuation of a crime committed under its influence. United States vs. Drew, 5 Mason, 28; United States vs. McGlue, 1 Curt., 1; Commonwealth vs. Hawkins, 3 Gray, (Mass.,) 463; People vs. Rogers, 18 N. Y., 9. But when a statute establishing different degrees of murder requires deliberate premeditation in order to constitute murder in the first degree, the question whether the accused is in Such a condition of mind, by reason of drunkenness or otherwise, as to be capable of deliberate premeditation, necessarily becomes a material subject of consideration by the jury.” In the Circuit Court of the United States for the District of Maryland, on the trial of Peter Creamer, for murder, the same inquiry was submitted to the jury; although the Statutes of the United States do not make any distinction between the different degrees of murder. In this case Chief Justice Taney gave this instruction to the jury:
“If the state of mind in which the prisoner committed the homicide was produced by drinking intoxicating drinks, his drunkenness is no excuse for the act. But his state of mind may he considered by the jury in determining whether there was malice or not, and whether the killing was manslaughter or murder.”
A still further change has resulted as a consequence from the statute which allows defendants in criminal cases to testify for themselves. Parties are allowed to prove their intentions by their own testimony; whereas *47formerly, it was necessary to prove by the accompanying-circumstances the intent with which an act was done. A man’s mental and bodily feelings, the thoughts and intents of his heart, his emotions and mental operations are better known to himself, than to any other-person; and if he will truthfully state them; their condition at ill be more clearly disclosed, than it would be possible to do by an exhibition of external facts and circumstances. Although in testifying for himself, he may be under the strongest possible temptation to depart from the truth; as the law has made him a competent witness, it is not in the power of the Courts to deny him the right of testifying. lie must be allowed to bear testimony to that Avhich he doth knoAv; and it must be left to the intelligence and integrity of the jury to determine whether they Avill believe him. And so it has been held in this Court, and in other Courts, that Avhere a party is allowed to be a Avitness for himself, he may state in evidence his oavii secret, undisclosed intentions connected with the commission of an act by himself. Fisk vs. Inhabitants of Chester, 8 Gray, 508; Roddy vs. Finnegan, 43 Md., 501; Fenwick vs. State, 63 Md., 239. If the prisoner’s mind was agitated in the manner described in the offer of testimony, and his power of Avill and self-control were overthrown in reference to the idea connected with the death of the deceased; these facts were pertinent to the inquiry, whether he had that sedate deliberate mind which Blackstoue declares to be essential to malice. They do not show that he was lunatic or insane, and would not make out a case of irresponsibility for crime. But they are of considerable importance in revealing the condition of the prisoner’s mind, and of illustrating the question whether he was capable of controlling the violence of his emotions so as to form an intelligent resolution.
*48If from mental disease or from feebleness of intellect a person has not sufficient power of self-control to govern his actions, it would be inhuman and unreasonable to hold him to criminal responsibility. If, on the other hand, his mind is rational ánd sound, and he commits acts of violence while under the dominion of turbulent and malignant passions, he is justly liable to the uttermost penalties of the law. But between these extreme limits,.many intermediate cases may exist. The mind may be so enfeebled, and the power of the will so weakened, that the man may be overpowered by temptation too strong for him to resist; and he may act under its influence without having the “sedate, deliberate mind and formed design” which are essential to express malice. If the state of mind of an accused person is such that he was not capable of deliberation when he committed a homicide, it cannot make any possible difference from what cause the incapacity may arise. The inquiry is by no means restricted to drunkenness. Let me quote authorities of high repute: . In Johnson’s Case, 40 Conn., 136, it was said: “Implied malice is sufficient at common law to make the offence murder, and under our statute, to make it murder in the second degree; b'ut to constitute murder in the first degree, actual malice must be proved. Upon this question the state of the prisoner’s mind is material. In behalf of the defence, insanity, intoxication, or any other fact which tends to prove that the prisoner was incapable of deliberation, was competent for the jury to weigh.” In Jones vs. Commonwealth, 75 Penn., 403, we find this language : “Want of intelligence, therefore, is not the only defect to moderate the degree of- the offence ; but with intelligence there may be an absence of power to determine properly the true nature and character of the act, its effect upon the subject, and the true responsibility of the actor; a power necessary to control the *49impulses of the mind, and prevent the execution of the thought which possesses it. In other words, it is the absence of that self-determining power, which in a sane mind renders it conscious of the real nature of its own purpose, and capable of resisting wrong impulses. When this self-governing power is wanting, whether it is caused by insanity, gross intoxication, or other controlling influence, it cannot be said truthfully that the mind is fully conscious of its own purposes, and deliberates or premeditates in the sense of the act describing murder in the first degree.”
In Pigman vs. State, 14 Ohio, 555, it was held that where “the degree of guilt depends upon the calm and deliberate state of the mind at the time of the commission of the act, it is proper to show any state or condition of the person that is adverse to the proper exercise of the mind, and the undisturbed possession of the faculties. * * * * Hence drunkenness, as anything else, showing the state of mind, or degree of knowledge, should go to the jury.” These cases were cited and approved by the Supreme Court of the United States in Hopt’s Case, where it was held to be a material subject of consideration by the jury, whether the accused was in such a condition of mind by reason of drunkenness, or otherwise, as to be capable of deliberate premeditation. And there is no lack of other high authorities to the same effect. In Dejarnette vs. Comm., 75 Va., 880, the Court said: “there are, doubtless, cases in which, whilst the prisoner may not be insane, in the sense which exempts from punishment, yet he may be in that condition from partial aberration' or enfeeblement of intellect which renders him incapable of the sedate, deliberate, arid specific intent necessary to constitute murder in the first degree. These are questions for the jury, and not for the Court.”
*50In Jones vs. State, 29 Ga., 594, we read: “It is too apparent to need argument, that when the act is shown, the mental constituent of the crime still remains to he investigated, and in this investigation there can he no rational discrimination made between the light which may he shed upon it hy drunkenness, and that which may he shed hy any other fact in the world.” Other citations would he superfluous.
It is true that the proposed evidence, is in conflict with other testimony in the cause.- But this cannot he a reason for rejecting it. The whole theory of trials hy jury, proceeds on the assumption, justified by universal experience, that there will very frequently be irreconcilable contradictions in the testimony. Nor would it he proper to exclude the evidence, because it was apprehended that the jury might draw from it such conclusions as the Court might consider illegitimate. It must never be forgotten that in this State, the jury are judges of the law in criminal cases ; and the Court cannot, without a great usurpation of power, attempt to limit dr control them in the exercise of their constitutional functions. It is indispensable to the efficient and intelligent discharge of their duties, that the case should he fully exhibited to them hy the evidence.
I have felt considerable doubt concerning the admission -of this testimony. But as the entire question of guilt or innocence is committed to the finding of the jury, and as malice is the indispensable element of the crime of .murder, I have considered it more in accordance with the humane spirit of the law, to leave this inquiry as free as it can reasonably he made, so that upon a view of every fact and circumstance connected with the transaction, the jury may render such a verdict as under a solemn sense of their responsibility, they may believe to be just and true. In this way at least substantial justice .will be administered.
*51(Filed 18th April, 1888.)
As to the second exception it is sufficient to say, that the question proposed was too vagne and indefinite to he permitted. Lt did not point to any connection between the prisoner’s mental condition and the homicide.